Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Maria Da Conceicao Santos Neta, a native and citizen of Brazil, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying her motions to reconsider and reopen. We have reviewed the record and the Board’s order and find no abuse of discretion. See 8 C.F.R. § 1003.2 (2012). Accordingly, we deny the petition for review for the reasons stated by the Board. In re: Santos Neta (B.I.A. Nov. 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.